DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 7/11/22 have been fully considered but they are not persuasive. 

The remarks on pages 7-8, argues the following:
	The PTO has not established a prima facie case of obviousness against currently amended independent claim 16 because the PTO has not demonstrated, at a minimum, that the cited references teach or suggest each and every limitation of claim 16. For example, at a minimum, the PTO has not demonstrated that the cited references teach or suggest “an abatement stage including at least a stage of catalytic N20 decomposition (deN2O) over an iron-loaded zeolite catalyst and a stage of catalytic NOx reduction (deNOx), said abatement stage providing a conditioned tail gas having a temperature greater than the input tail gas” and “prior to submission to said abatement stage, said input tail gas is pre-heated to a temperature of at least 400 °C by indirect heat exchange with at least a portion of said conditioned gas,” as recited in currently amended independent claim 16.
	
	Applicant first notes that currently amended independent claim 16 recites that the “conditioned tail gas” is provided by the abatement stage, which “abatement stage” includes both a “deN20” stage and a “deNOx “stage. In other words, the conditioned tail gas is a gas in which both the amount of N20 and the amount of NOx have been at least partially reduced with respect to the input tail gas. Nevertheless, in reciting currently amended independent claim 16, the PTO asserts that in Schwefer, “the gas stream leaving the deN20 stage is cooled by transferring heat with gases that have not yet entered the deN2O stage (para. 64). This meets the feature of Claim 16 describing that “prior to submission to said abatement stage, said input tail gas is pre-heated to a temperature of at least 400 degrees C’ ... “with at least a portion of said conditioned gas.’” Office Action, p. 7-8.

	Applicant respectfully disagrees. The gas (1) comprising NOx and N20 of Schwefer appears to be preheated with a gas stream (5; see FIG. 3 of Schwefer), leaving the deN2O stage (3) in heat exchanger (18), and therefore does not meet the claimed condition that “prior to submission to said abatement stage, said input tail gas is pre-heated [...] with at least a portion of said conditioned gas (12).” To the contrary, the gas stream (5) of Schwefer appears to not yet be conditioned in the sense of pending claim 16, because in Schwefer the deNOx stage (6) is fluidically downstream with respect to the heat exchanger (18). In particular, Schwefer describes that “[t]he gas stream (5) leaving the deN2O stage (3) [...] is then passed through the heat exchanger (18) for heat exchange. At the same time, the gas stream releases the stored heat in the cooling apparatus (4) (here: part of the heat exchanger (18)) to the gas stream (1) which comprises NOX and N20 and is to be heated, and is itself cooled. In the next cleaning step, the gas stream thus cooled passes through the deNOx stage (6), [...]. The gas stream which has thus been depleted of N20 and NOX leaves the unit (6), is passed into a turbine (19) and is then released to the environment (20).” Schwefer, paragraph [0105]. (Emphasis added). In other words, in Schwefer the conditioned tail gas appears to be the stream which has been depleted of N20 and NOX, leaving the unit (6), passing into the turbine (19), and then being released to the environment (20). In Schwefer, then, the stream leaving the unit (6) does not appear to be for heat exchange with the input tail gas as currently claimed.

The remarks are contended for the following reason:
	Claim 16 requires that prior to submission of the NOx/N2O-containing gas into the abatement stage, the input tail gas is first pre-heated to a temperature of at least 400 degrees C with at least a portion of conditioned gas.
	Applicant disagrees with the prior office action that these features were met by the Schwefer reference. 
	As seen above, the remarks argue that the heat exchange between entering gas stream 1 and returning gas stream 4/5 is “not yet conditioned” because the deNOx stage (6) is downstream of the heat exchanger (18).  
	Claim 16, lines 4-6 define “abatement stage” as include “at least a stage of catalytic N2O decomposition .  . . and a stage of catalytic NOx reduction” to produce a conditioned tail gas.
	Figure 3 shows that the untreated gas stream flows from 1, then through the heat-exchanger, then is heated at 15 and then passes through catalytic chamber 3, which includes a deN2O catalyst (Fig. 3).  After feeding through chamber 3, the tail gas is then returned to the heat exchanger (4) where it is cooled, while heated the entering gas (untreated gas stream) (para. 0105).  
	The remarks above then discuss the next cleaning step, however, this may be irrelevant since Claim 16 does not require the gas stream to have passed through both the N2O and NOx reduction steps prior to heat exchanging them.
	
	Next, page 8 then argues:
The PTO further alleged that in Schwefer, [a]fter this heating step, the gas stream is passed to the deN20 stage (3) (para. 105). The deN2O stage includes a catalyst made-up of iron containing zeolite (para. 105). Following this deN20 stage, there is a deNOx stage (6) (para. 87). This is equivalent to the catalytic NOx reduction stage of claim 16. The deNOx catalyst in this stage can have iron-zeolite (para. 28, 29).” Office Action, p. 8. Applicant respectfully disagrees. In Schwefer, the descriptions reported in paragraph [0105] and in paragraph [0087] clearly relate to different and technically inconsistent embodiments. Paragraphs from [0082]-[0087] disclose a very specific embodiment of an apparatus comprising elements from A) to E) and characterized — inter alia — by a feed line (7) for introducing reducing agent for NOX into the gas stream (5) leaving the deN2O stage. Paragraph [0105] discloses a different apparatus, and is silent about catalytic reactions in deNOx stage (6).
Accordingly, the PTO has not demonstrated that Schwefer discloses “an abatement stage including at least a stage of catalytic N20 decomposition (deN2O) over an iron-loaded zeolite catalyst and a stage of catalytic NOx reduction (deNOx), said abatement stage providing a conditioned tail gas having a temperature greater than the input tail gas,” as asserted by the PTO.

	Applicant’s arguments are respectfully disputed.  Specifically, that the citation at para. 105 and 87 refer to two different embodiments.  Paragraph 87 refers to Figure 2 and para. 105 refers to Figure 3. However, Figure 2 and 3 overlap in terms of the areas: 1-7.  Although Figure 3 includes modifications, Figure 3 incorporates the same catalytic chambers as Figure 2, but adds some features.  Some of the features of Fig. 3 are disclosed in the description of Figure 2 in the reference.

	The bottom of page 8 to the top of page 9 argues the following:

Furthermore, the PTO asserts that “Fetzer teaches a method of removing NOx from a gas stream (title). The NOx gases are used to make nitric acid (col. 1, lines 1-6). Fetzer explains that the gas stream, prior to entering the N20 catalyst, the exhaust temperature may be from 300-600 degrees C (col. 3, lines 26-32). Fetzer explains that the gas inlet temperature can depend on the catalyst (col. 3, lines 33-34).” Office Action, p. 8. Col. 1, In. 1-6 of Fetzer appear to describe that nitrogen oxides are formed as by-products in many processes in which HNO3 is used as oxidizing agent in liquid phase (conversion of alcohols, aldehydes and ketones, of acetaldehyde into glyoxal, etc.) that liberate appreciable amounts of N20 as well as other nitrogen oxides. Fetzer then appears to describe a process for the removal of nitrogen oxides by passing a gas stream through a stage A) for absorbing or reacting the nitrogen oxides other than N20, and through a stage B) for reducing N2O. Preferably, the gas stream passes first through stage A) and then through stage B). See Fetzer, col. 2, In. 34-42.

In stage A) of Fetzer, nitrogen oxides other than N2O appear to be preferably converted into HNO3 (column 2, lines 50-51), but Fetzer appears to be silent about the fact that HNO3 conversion provides an input tail gas having a residual N2O content that must be reduced. Also, stage A) is not a catalytic NOx reduction.

In stage B) of Fetzer, the removal of N2O appears to be carried out by heterogeneous catalysis (column 3, lines 26-27), and the gas inlet temperature on entry into stage B) may be 200—700° C., preferably 300—600° C (column 3, lines 29-34). Fetzer appears to be silent about the gas outlet temperature from stage B). Accordingly, the PTO has not demonstrated that Fetzer cures the deficiencies of Schwefer with respect to the a temperature of the inlet tail gas lower than 400 °C and pre-heating said input tail gas with at least a portion of said conditioned gas prior to submission to said abatement stage.

	The remarks argue the features of the Fetzer reference.  Fetzer is used in the office action to describe the inlet tail gas temperature of a nitric acid production process.  Although Fetzer explains in the background several means of making nitric acid to produce NOx gases (as cited in the remarks), the process is more clearly shown in col. 2, equations I and II.  Fetzer does describe the removal of N2O using their process but the actual process of removing N2O and NO in Fetzer is not relied upon in the rejection, since this reference is only relied upon to disclose inlet tail gas temperature.  
	
 	Page 9 of the remarks argue the following:
The PTO further asserts that “Newman describes use of an indirect heat exchanger used to exchange heat between two different fluid streams (col. 1, lines 1-3). The reference explains that a typical application of this type of heat exchanger is a nitric acid process (col. 1, lines 5- 10).” Office Action, p. 9. In Newman, however, the cold gas appears to flow from the lower section of channel (3; see Fig. 1) below partition (5) into the inlet section (6) of heat exchange U- tubes which are mounted in tube sheet (7). The hot fluid stream (9) of Newman appears to pass via nozzle (10) into shell (8), and stream (9) appears to flow downwards external to the heat exchanger U-tube and thereby becomes cooled by indirect heat exchange with the cold tail gas flowing within the U-tube. See Newman, col. 2, In. 2 — col. 3, In. 10. Thus, in Newman the hot fluid stream does not appear to be a conditioned gas in the sense of pending claim 16. Newman also appears to be silent about a temperature of the inlet tail gas, and about a stage of catalytic NOx reduction (deNOx). Accordingly, the PTO has not demonstrated that Newman cures the deficiencies of Schwefer with respect to the a temperature of the inlet tail gas lower than 400 °C and pre-heating said input tail gas with at least a portion of said conditioned gas prior to submission to said abatement stage.

	Applicant’s remarks are respectfully acknowledged; however, Newman was relied upon to disclose indirect heat exchangers used in nitric acid processes.  The other features of the claim are already taught by the other references.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16, 17, 18, 19, 20, 23, 25, 26, 27, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwefer (WO 2011/151006), see English translation in (US Pub.: 2018/0264408), and in view of Fetzer (US Pat.: 6056928) and in view of Newman (US Pat.: 3568764).
	As to Claims 16, 17, 18, 19 and 20, Schwefer describes a process for reducing N2O and NOx from off gases by catalytic decomposition (abstract) for use with a nitric acid production process (para. 16).  One example of the process includes use of the system shown in Fig. 3.  Here, a gas stream is fed into 1, which comprises NOx and N2O (18) (para. 105). The stream is then heated to a temperature of 400-650 degrees C (para. 62, 64).  This in-coming gas stream may be heated through the transfer of heat with the treated gas stream using a heat exchanger (para. 63, 64).  More specifically, the gas stream leaving the deN2O stage is cooled by transferring heat with gases that have not yet entered the deN2O stage (para. 64).  This meets the feature of Claim 16 describing that “prior to submission to said abatement stage, said input tail gas is pre-heated to a temperature of at least 400 degrees C” . . . “with at least a portion of said conditioned gas”.  
	The reference does not state that the heat exchange is indirect however.
	After this heating step, the gas stream is passed to the deN2O stage (3) (para. 105).  The deN2O stage includes a catalyst made-up of iron-containing zeolite (para. 105).  Following this deN2O stage, there is a deNOx stage (6) (para. 87).  This is equivalent to the catalytic NOx reduction stage of claim 16.    The deNOx catalyst in this stage can have iron-zeolite (para. 28, 29). 
	As to the temperature of the input tail gas being lower than the conditioned gas, Schwefer teaches that the exhaust gas in the deNOx stage ranges from 180-380 degrees C (para. 77).  Schwefer does not state what the inlet tail gas temperature is however.
	Fetzer teaches a method of removing NOx from a gas stream (title).  The NOx gases are used to make nitric acid (col. 1, lines 1-6).  Fetzer explains that the gas stream, prior to entering the N2O catalyst, the exhaust temperature may be from 300-600 degrees C (col. 3, lines 26-32).  Fetzer explains that the gas inlet temperature can depend on the catalyst (col. 3, lines 33-34).	
	  Schwefer explains above the necessity of heating the inlet tail gas stream (see above).  	
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the exhaust gas entering the system is lower than the exhaust temperature treated, as taught by Fetzer and Schwefer because Fetzer explains that a temperature of about 300-600 degrees C is known to be an effective temperature to feed into the deN2O catalyst and that the flue entering into the deNOx gas (treated gas) has a temperature of 180-380 degrees C because this range is known to be effective for use in a deNOx flue.
	As to the gas entering the deNOx gas being hotter than the flue entering into the deN2O catalyst, since in some instances, the flue entering the deNOx is higher than the temperature range entering the deN2O flue in the area of 300-380 degrees C in the deNOx stream.  	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that since in some instances, the deNOx gas stream is hotter than the stream entering the deN2O catalyst, this overlaps the claims.  
	As to the other features of the claim, Schwefer shows two separate catalyst sections (See Fig. 3), which can be considered beds.  The catalyst used in the deNOx stage may be an iron, copper or vanadium material-modified with a zeolite (para. 74).
	As to the heat exchange feature being indirect, Schwefer does not specifically disclose this.
	Newman describes use of an indirect heat exchanger used to exchange heat between two different fluid streams (col. 1, lines 1-3).  The reference explains that a typical application of this type of heat exchanger is a nitric acid process (col. 1, lines 5-10).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ an indirect heat exchanger, as taught by Newman for use in heat exchanging of two fluids in nitric acid production, as taught by Schwefer because this is typical in the processing of nitric acid.
	As to the “concurrent” features, since the N2O and deNOx catalysts are in separate catalytic beds, the “concurrent” feature is optional.
 
	As to Claim 23, Schwefer teaches that the gas passes to the deN2O reactor first (Fig. 3, 3) followed by the deNOx catalyst (Fig. 3, 6).  

	As to Claim 25, Schwefer teaches that the flue gas may be heated by a heating apparatus, which can be a heat exchanger (para. 62).  Although use of an electric heater or burner is also useable, since the heating means could be just the heat exchanger (since this paragraph describes use of a heating apparatus, which can be just the heat exchanger), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that in some embodiments, there may be just a heat exchanger. 

	As to Claim 26, Schwefer teaches that the deN2O stage occurs with an iron-containing zeolite (para. 56).  This catalyst can be considered the deN2O stage and deNOx stage that are carried out concurrently in the same catalytic bed of Claim 26.  In the alternative, Schwefer teaches that the deN2O stage is heat exchanged with a conditioned stream that has already passed through the deN2O stage (and based on Fig. 3 is on the way to the deNOx stage) (para. 64).  Since the operation of both the deN2O and the deNOx may occur at the same time, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that treatment of the gas is continuous/concurrent.

	As to Claims 27 and 28, Schwefer teaches that the NOx concentration is 500ppm (para. 98).

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwefer, Fetzer and Newman as applied to claim 16 above, and further in view of Perbandt (US Pub.: 2015/0098881).
Schwefer, Fetzer and Newman do not specifically describe the process that makes the nitric acid prior to obtaining the NOx-containing streams that are processed in the references.
Perbandt explains that their nitric acid plant has an ammonia oxidation section A, followed by an absorption tower for producing nitric acid (para. 52).  Ammonia oxidation produces NOx, NO2 and N2O (para. 15).  From this, exhaust gas containing NOx is processed (para. 24).  These gases contain NOx, N2O and nitrogen (para. 32).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to obtain the NOx-containing streams by producing nitric acid by ammonia oxidation, followed by use of an absorption stage to produce NOx and N2O, which can be considered a tail, as taught by Perbandt for use with the tail treatment process of Schwefer, Fetzer and Newman because this process is a known and effective means of obtaining nitric acid to produce a NOx and N2O-containing tail, which Schwefer, Fetzer and Newman describes as requiring further processing.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwefer, Fetzer and Newman as applied to claim 16 above, and further in view of Perbandt (US Pub.: 2015/0098881) and further in view of Horton (GB 1146292).
Schwefer, Fetzer and Newman do not specifically describe the process that makes the nitric acid prior to obtaining the NOx-containing streams that are processed in the references.
Perbandt explains that their nitric acid plant has an ammonia oxidation section A, followed by an absorption tower for producing nitric acid (para. 52).  Ammonia oxidation produces NOx, NO2 and N2O (para. 15).  From this, exhaust gas containing NOx is processed (para. 24).  These gases contain NOx, N2O and nitrogen (para. 32).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to obtain the NOx-containing streams by producing nitric acid by ammonia oxidation, followed by use of an absorption stage to produce NOx and N2O, which can be considered a tail, as taught by Perbandt for use with the tail treatment process of Schwefer, Fetzer and Newman because this process is a known and effective means of obtaining nitric acid to produce a NOx and N2O-containing tail, which Schwefer, Fetzer and Newman describes as requiring further processing.
As to the expansion and power production feature, Horton teaches a process for the manufacture of nitric acid (title) that makes the product by oxidizing ammonia (col. 1, lines 11-13).  The oxidized stream is then absorbed (col. 2, lines 50-55).  Horton explains that some energy can be recovered (pg. 2, col. 1, lines 1-2) by expanding the tail gas through a gas turbine (pg. 2, col. 1, lines 20-25). The NOx-containing tail gas is then fed for use into the absorber 4 (pg. 3, lines 90-93).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to feed the tail gas of Schwefer, Fetzer and Newman to the expansion turbine followed by the absorption column, as taught by Horton because this utilizes both the heat of the tail and the chemical composition of the tail gas.
	Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the tail is fed to the tail treatment process of Schwefer, Fetzer and Newman following entering the absorber because the system of Schwefer includes the tail treatment system after the absorber column.

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwefer, Fetzer and Newman as applied to claim 16 above, and further in view of Degenstein (US Pub.: 2010/0080745).
Degenstein describes a means for processing flue gases (para. 3) that contains NOx (para. 88), which are used to also produce nitric acid (para. 3, 8, 17, 34, 41, 47).  The process uses two beds continuously to produce the product (para. 77, 78).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to promote the process continuously with two beds to produce nitric acid, as taught by Degeinstein for use with Schwefer, Fetzer and Newman because use of dual beds are known and effective ways to produce nitric acid.
 
Allowable Subject Matter
Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance: Schwefer teaches a bypass of the heating system, but not of the first catalyst.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        
September 13, 2022